UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

TARIQ MAHMOUD ALSAWAM,

Petitioner,

Civil Action No. 05-01244 (CKK)
v.

. BARACK H. oBAMA Presidenrofrne F"°d.“’i"‘ C'a"i“°d
United states et al_ ’ information Security Ol`f 

r:iso /j%/Ot t
Respondents. v Dme /J’” F?gr/L\hO/§`

MEMoRANnUM oP1N1oN AND oRDER
(April 12, 2013)

Before the Court is a [281] motion to compel discovery, filed by Petitioner 'l`ariq Mahm0ud
Alsawah (ISN 535) ("Petitioner"), a detainee at the United States Naval Base at Guantanamo Bay,
Cuba. Also before the Court is a request by Petitioner, asserted in his [288] opposition to a notice
of filing by the United States ("Respondents"’ or the "Government") of an ex parte motion requesting
an exception to disclosure of certain materials which Respondents assert are potentially responsive
to a prior disclosure Order of the Court. Petitioner has objected to the Govemrnent’s filing of its_
motion ex parte as improper, requesting that the Court decline to consider the motion, or
alternatively, deny it. For the reasons set forth below, the Court shall DENY both of Petitioner’s

_ requests for relief. q
I. BACKGROUND
'On June 22, 2005, Petitioner, an Egyptian national detainee at the United States Naval Base

at Guantanamo Bay, Cuba ("Guantanarno"); filed a petitionfor writ of habeas corpus with this Court.

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR P_UBL|C RELEASE

 

See Petition for Writ of Habeas Corpus, ECF No. [l]. The action was shortly thereafter stayed
pending a ruling from the United States Court of Appeals for the District of Columbia Circuit on
whether this Court had jurisdiction to entertain the petition, see_Order (Aug. 4, 2005), ECF No. [3],

and has subsequently been delayed for various reasons, including, but not limited to, Respondents’

contemplated prosecution of Petitioner before a military commission, Petitioner’s own requests for

multiple extensions of time to file his traverse, and most recently, the lodging of several extensive
discovery related motions.

Over the years, Petitioner’s focus in this litigation has undergone a marked shift. Earlier in
the case, Petitioner’s efforts were focused on obtaining information relating to his cooperation with
the Government in order to demonstrate that he has served as a valuable source of intelligence.
Indeed, yet another reason this action remained at a standstill for quite some time was due to the
parties’ efforts to reach an agreement resolving the issues surrounding _Petitioner’s detention.-
Unsurprisingly, when negotiations failed to yield an agreement, Petitioner’s focus shifted, such that
today, Petitioner’s challenge to his continued detention is based largely (albeit not exclusively) on
his efforts to undermine the credibility of his many alleged inculpatory statements to interrogators.
Petitioner’s pending motion to compel is part of those efforts.

Petitioner filed his classified motion to compel discovery on June 18, 2012. See Notice of

Filing of Pet’r’s Mot. to Compel Discovery ("Pet’r’s Mot."), ECF No. [281]. In brief, Petitioner

seeks a less redacted version cfa single document  
  On July 5, 2012, Respondents filed their classified

memorandum in opposition to Petitioner’s motion. See Notice of Filing ofResp’ts’ Opp’n to Pet’r’s

  

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

Mot. to Compel ("Resp’ts’ Opp’n), ECF No. [283]. Respondents also filed on July 5, 2012 a
classified ex parte, in camera supplement to their opposition memorandum. See z`d. Petitioner filed
his classified reply memorandum in further support of his motion to compel on July 16, 20l2. See
Notice of Filing of Reply to Resp’ts’ Mem. in Opp’n to Pet’r’s Mot. to Compel l.)iscovery ("Pet’r’s
Reply"), ECF No. [284].

On July 27, 2012, Respondents moved the Court, ex parte, to except the disclosure to
Petitioner’s counsel of certain classified materials potentially responsive to a prior disclosure order
of the Court. That same date, and in accordance with the Protective Order governing this case,
Respondents filed on the public docket a Notice of Ex Parte, In Camera Filing indicating, without
more, the fact of their filing of the ex parte motion for exception to disclosure. See Notice of Ex
Parte, in Camera Filing, ECF No. [286]. On August l3, 2012, Petitioner filed a memorandum in
opposition to Respondents’ filing, arguing, inter alia, that the filing of a motion for exception to
disclosure ex parte is improper and that Respondents’ motion should therefore be denied. See Pet’r’s
Opp’n to Resp’t’s Ex Parte Mot. for Exception from Disclosure ("Pet’r’s Opp’n"), ECF No. [288].'
Respondents filed their reply to Petitioner’s opposition on August 23, 2012. See Resp’t’s Reply to
Pet’r’s Opp’n to Resp’t’s Ex Parte Mot. for Exception to Disclosure ("Resp’t’s Reply"), ECF No.
[2.90].

Having carefully considered the parties’ submissions, the relevant authorities, and the record
as a whole, the Court shall now address both Petitioner’s motion to compel and the propriety of

Respondents’ ex parte motion for an exception to disclosure, in the order in which they were filed.

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

II. DISCUSSION
A. Petitioner’s Motion to Compel
1. Legal Standard
Petitioner’s Motion to Compel is governed by the [68] Case Management Order entered by
Judge Thornas F. Hogan on November 6, 2008, as amended by Judge Hogan’s [86] Order dated

December 16, 2008 (the "CMO"), and as supplemented by this Court’s [149] Order Regarding

Petitioner’s Requests for Additional Discovery dated April 6, 2009 (“April 6, 2009 Order"). For 4

purposes of Petitioner’s Motion to Compel, the Govemment’s relevant disclosure obligations under
this regime are three-fold.

First, Section I.D.l of the CMO delineates the scope of Respondents’ ongoing obligation to
disclose "exculpatory evidence” to Petitioner even in the absence of a specific.request. Specifically,
the Govemment must "disclose to_ the petitioner all reasonably available evidence in its possession
that tends materially to undennine the information presented to support the government’s
justification for detaining the petitioner." ,CMO § I.D. 1 . The tenn "exculpatory evidence" includes,
but is not limited to, "any evidence or information that undercuts the reliability and/or credibility of
the Govemment’s evidence," such as "evidence that casts doubt on a speaker’s credibility, evidence
that undermines the reliability of a witness’s identification of Petitioner, evidence that indicates a
statement is unreliable because it is the product of abuse, torture, or physical incapacity, or evidence
that demonstrates material inconsistencies between statements." Apr. 6, 2009 Order at 2.

Second, Section I.E.l of the CMO requires the Govemment to disclose the following

categories of information to Petitioner upon his request: "( 1) any documents and objects in the

       

_~ »_ '~`1' ,' ,. _4,».597 F. Supp. 2d 38, 44 (D.D.C. 2009) (citing Bracy v. Grarnley, 520 U.S. 899, 904 (l997)).
Rather, pursuant to the provisions of the CMO governing discovery in the context of this unique
Guantanamo litigation, Petitioner may be entitled to additional "limited discovery" beyond the

categories of discovery to which he is automatically entitled only upon a "narrowly tailored" request

that will not "unfairly disrupt[] or unduly burden[] the govemment" and is "likely to produce

evidence that demonstrates that the petitioner’s detention is unlawful." CMO § l.E.2. Fatal to

Petitioner’s motion here is that he has made no attempt whatsoever to explain how infonnation

pertaining to  is, in and of itself, likely to undermine the

' evidence upon which the Government relies to justify Petitioner’s detention. Petitioner’s mere

speculation that _rrray have additional infonnation helpful to his case is simply

not enough. Nor are Petitioner’s vague assertions that the identifying information is necessary to

  
    

. ~. .. s
.:~.T..!

4 am if l ` .
UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

"fully demonstrate the significance" and "demonstrate the basis for and reliability of" the assessment
reflected in the report. Pet’r’s Mot. at 4. As Petitioner himself acknowledges, it is the Govemment
that bears the burden of proving that Petitioner is lawfully detained. See id. at 5 (citing Al Rabz`ah

v. United States, 658 F. Supp. 2d l'l, 19-20 (D.C. Cir. 2009). Accordingly, there exists no need for

Petitioner to as the burden lies

with Respondents to convince the Court tha

should be disregarded.

Finally, the Court finds that even if Petitioner had sufficiently established the likelihood that
his request would lead to evidence showing the unlawfulness of his detention,. his request must
nevertheless be denied as "unfairly disrupti[ve]" and "unduly burden[some]" to the Govemment.

See CMO § l.E.2. Upon consideration of Respondents’ ex parte declaration submitted in support

of their opposition to Plaintiff’ s motion, the-Court finds that disclosur 

undermining the national security interests of the United States. Further,

  
 
  

any attempt by Petitioner’ s counsel t

likewise threatening national security.

In summary, Petitioner has failed to explain why disclosure of information in the report

_ ill enable him

to rebut the factual basis for his detention without unfairly disrupting or unduly burdening the
Govemment. His request for an order compelling the Govemment to disclose such information

must therefore be denied in accordance with Section I.E.2 of the CMO.

       
 

4 

iam la

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

B. Respondents’ Ex Parte Motion for Exception to Disclosure
The Court shall turn now to Respondents’ ex parte motion to except the disclosure to

Petitioner’s counsel of certain classified materials potentially responsive to a prior disclosure Order

l of the Court. On August 13, 20 l 2, having received notice of Respondents’ ex parte filing, Petitioner

filed a memorandum in opposition to that filing, contending that the filing of a motion for exception
to disclosure ex parte is itself improper and that Respondents’ motion should therefore be denied.
See Pet’r’s Opp’n to Resp’t’s Ex Parte Mot. for Exception from Disclosure ("Pet’r’s Opp’n"), ECF
No. [288]. Specifically, Petitioner argues that although the CMO permits the Govemment to seek
an exception to a disclosure obligation and to submit the materials it seeks to withhold to the Court
for in camera inspection, the CMO does not provide for the ex parte filing of a motion for such
exception. Id. at l-4. Petitioner further argues that because the Government’s ex parte motion
denies counsel for Petitioner a meaningful opportunity to be heard, the Court should disregard the
motion in its entirety. Id. Alternatively, Petitioner argues that if the Court opts to reach the merits
of Respondents’ motion, it should be denied, as under/ll Odah v. United States, 559 F.3d 539 (D.C.
Cir. 2009), where the withheld classified information is material to Petitioner’s habeas case, and the
Govemment has not offered an alternative means of disclosure, such as an adequate substitute, the
Govemment is required to disclose the information. Id. at 6-8.

As an initial matter, the Court finds Petitioner’s arguments regarding the propriety of an ex

' parte motion for an exception to disclosure unavailing. Respondents bring their motion pursuant

to Section I.F of the CMO, which provides, in relevant part, that "[i]f the government objects to

providing the petitioner’s counsel with the classified information [otherwise required to be

      

'. ' __ _¢ " i.
' bna '\"

UNCLASS|F|ED//FiC`)Ri'fi’Uvl§LC R§LE}ASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

disclosed], the government shall move for an exception to disclosure." ECF No. [86], at 3. There

is nothing in the-CMO precluding the filing of a motion for exception to disclosure ex parte. Indeed,

several other courts in this district have considered such ex parte motions. See, e.g., Khairkhwa v. '

Obama, 793 F. Supp. 2d l, 9 (D.D.C. 201 l); Darbi v. Obama, 680 F. Supp. 2d 7, 17 (D.D.C. 2009);

Ali Shah Mousovz' v. Obama, Civ. A. No. 05-'1124, Order (Sept. 28, 201 l) (RMC).

Furthermore, as Respondents argue, Section I.F motions, by their nature, must explain the l

Govemment’ s rationale for objecting to the disclosure of the'sensitive inforrnation, which necessarily
requires discussion of the nature and/or substance of the classified information at issue. See Resp’ts’
Reply at 2. Here, the Court has conducted an independent, in camera review of both the
Govemment’s motion for an exception to disclosure and the unredacted documents that are the

subject of the motion and finds that the justification provided by the Govemment in its motion is

‘ indeed inescapably tethered to and indicative of the nature and substance of the classified

information at issue. See Mousovi, Order (Sept. 28, 201 l) at  n.3 (rejecting petitioner’s argument
that the govemment may not file ex parte the motion for an exception to disclosure because, inter
alia, "tl1e Government’s explanation and rationale for an exception to disclosure is inextricably
linked to the nature and substance of the classified inforrnation.").

For alloftheforegoing reasons, the Court concludes that the filing of an ex parte motion for
exception to disclosure was itself permissible under the instant circumstances. While Petitioner
vaguely argues that, in the event the Court opts to reach the merits of Respondents’ motion, it should
be denied, Petitioner has not - and indeed could not - offer any support for this argument without

additional information regarding the materiality of the withheld information to Petitioner’s habeas

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

 

case, or the feasibility of a substitute means of disclosure. lt is incumbent upon the Court to consider
the motion and the content of the withheld information to determine whether or not the material, or
any portion thereof`, requires disclosure under the standards set forth by the Court of Appeals in Al
Odah, 559 F.3d 539.

Accordingly, the Court shall consider and issue its ruling on Respondents’ ex parte motion
for an exception to disclosure by separate order.

III. CONCLUSION AND ORDER

For all of the foregoing reasons, it is, this 12th day of April, 2013, hereby

ORDERED that because the filing by Respondents of their July 27, 2012 ex parte motion
for an exception to disclosure, see ECF No. [286], is clearly contemplated by the case law and the
Case Management Order governing this action, Petitioner’s request that the Court disregard or
summarily deny Respondents’ motion is DENIED; it is further

ORDERED that Petitioner’s [281] motion to compel discovery shall be DENIED to the

 that is contained in the document at issue; it is further

ORDERED that, in light of Respondents’ representation that they are inquiring with the

relevant officials as to whether it would be feasible to clear for production to Petitioner’s counsel

_rhe court shall ar this time DENY Wrrnour PREJUDICE Petitioner’s

motion to compel to the extent it seeks such inforrnation. Respondents shall promptly attempt to

obtain all necessary clearances and produce the relevant portions of the Report; it is further

F

  t

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

ORDERED that by no later than June 24 2013 the parties shall meet and confer and file

 

a Joint Status Report with the Court: (l) affirming that discovery in this action has concluded; (2)

proposing a schedule for further proceedings (including a scheduling for the filing of revised witness

and exhibit lists and pre-hearing motions); and (3) identifying any aridal_l pre-hearing motions (legal, '

evidentiary, etc.) that the parties intend to file.
S0 0RDERED.

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge

    
 

   

UNCLASS|F|ED//FOR PU